JUDGE HAZELRIGG
delivered the opinion of the court.
The question whether or not an election has been “free and equal” in a constitutional sense (constitution, section 6) has usually arisen in cases where by force, intimidation or the like a considerable proportion of the electoracy has been deprived of the right of suffrage.
It is clear, however, that an election may be free from violence, and yet, if from a failure of the officers to supply ballots, booths, stencils, etc., any large proportion of the electors is prevented from voting, it can properly be said there has not been a free and equal election within the meaning of the constitution.
In this case there was an attempt to hold an election on the question of the sale of spirituous liquors in the town of Hartford. It is confessed that some 60 legally qualified voters, out of a voting population of less than 175 in the town, wmre prevented from voting solely *728“because tbe ballots furnished by the clerk gave out by 9 o’clock on the morning of the election.”
The court below properly refused to uphold this attempted election as valid, and the judgment is, therefore, affirmed.